The cause was referred by consent, and the arbitrators returned their award as follows, to wit: “ This action having been referred to us by a rule of the general court, at October term, 1792, we have heard and considered the proofs and allegations of both parties, and being of opinion that the condition of the bond on which the action is brought extends only to the duty of a ¡deputy sheriff, and not to the collection of public assessments with which the plaintiff might have been intrusted by the state ; and also that as deputy sheriff, and exclusive of such public *217assessments, the defendant has fully paid up and settled all that could be rightfully demanded of, or was due from him to the plaintiff, we do award and determine in favour of the defendant, that the plaintiff is not entitled to recover any thing in this action, and that judgment of nonsuit be entered against him. As witness our hands and seals, this 19th of October, 1793,” &c.
The plaintiff caveated the award, and assigned for reason, “ that the arbitrators were mistaken in point of law, inasmuch as the condition of the said bond does include the public taxes of the state and county of Harford.”
The caveat and reason was overruled by the court, and judgment entered upon the award for the defendant;
The plaintiff appealed to the court of appeals, and the judgment was affirmed in that court at June term, 1796.